Citation Nr: 1504266	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a residuals from a right femur stress fracture.

3.  Entitlement to service connection for a sleep apnea disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to May 1996, and from July 1998 to January 1999 with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied entitlement to service connection for the claims for a low back disability, residuals from a right femur stress fracture, and sleep apnea.  

In May 2013 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a low back disability and service connection for residuals of a right femur stress fracture are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record and in writing during the May 2013 Travel Board hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to service connection for sleep apnea.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a sleep apnea disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Claim Withdrawn at Hearing

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement service connection for a sleep apnea, the Veteran expressly withdrew this matters from appeal on the record at the May 2013 Travel Board hearing and in a written submission.  Inasmuch as he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration.  Thus, the claim is dismissed.


ORDER

The claim for entitlement to service connection for a sleep apnea disability is dismissed without prejudice.




REMAND

Unfortunately, additional development is warranted on the issues remaining on appeal.  

The Veteran asserts that his degenerative disc disease of the lumbar spine is related to an event in service.  Specifically, the Veteran reports that in 2003, while performing physical training (PT) while in Army National Guard, he injured is lower back.  He states that he was treated at Evans Army Community Hospital (Evans) after the incident and prescribed medication for treatment.  In an October 2011 statement, Sergeant First Class (SFC) J.S., reported that he witnessed the Veteran incur a back injury in "2002", that he was admitted to Evans for "pinched nerve", and noted that he was treated and released.  The Veteran testified that he has confirmed with SFC J.S. regarding the date of the injury, that there was a "miscommunication", and that they both agree that the injury occurred in 2003.

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Here, there is evidence of a current disability as shown by a current diagnosis of degenerative disc disease of the lumbar spine.  The Veteran and the statement from SFC J.S., are also deemed competent to report injuring his back during service and is likewise competent to report experiencing low back pain since service.  Thus, while there are no private or VA treatment records showing that the Veteran was treated for a low back injury in 2003, under the "low threshold" standard of Mclendon, an examination to determine if there is a nexus between the Veteran's claimed low back disability and his service is warranted.

As indicated, the Veteran alleges that he injured his back during PT in 2003, and that he received treatment for that injury at Evans Army Community Hospital.  However, as a result of miscommunication, a search was conducted for treatment records at Evans from 2002, which yielded negative results.  Nevertheless, the Veteran reported at his personal hearing the records from 2003 had "destroyed."  An additional is thereby no deemed to be necessary.

With regards, to the Veteran's claim for entitlement to service connection for a status post right femur stress fracture, the Board finds that an additional VA examination is warranted.  

In April 1996 while participating in basic training, the Veteran was diagnosed with a stress fracture of the right femur.  The Veteran was then discharged from service but in January 1998 reenlisted with the United States Army with no residuals reported of his right femur stress fracture.  

A June 2011 VA examination report shows that the Veteran reported that he used over the counter medication for right thigh pain.  He also reported that his running was limited to 10 minutes due to right thigh pain but that he had no difficulty with stairs, squatting, or kneeling.  The Veteran reported that over the past decade since separation from military service, he has experienced intermittent right thigh pain during running.  He denied any associated pain, stiffness, swelling, locking, or instability of the hip or knee joint.  The examiner noted that x-rays of the right femur showed no fracture and that it was presumably healed.  Finally, the examiner opined that while the Veteran did incur a stress fracture of the right femur in service, at the time the examination, there was no current right femur disability.  

A December 2013 private treatment record from Dr. T.L., showed that the Veteran was diagnosed with right leg pain noted as deteriorated.  Dr. T.L. indicated that the pain was recurrent in nature but also new pain and neurological symptoms (mildly higher levels) were noted.  

The Board finds that the December 2013 private treatment record for Dr. T.L. shows that the Veteran's right thigh has a current diagnosis of pain and neurological symptoms which warrants the Veteran another VA examination as it has been over three years since the previous VA examination report which found no current right thigh disability.

Accordingly, the case is REMANDED for the following action:

1.  Confirmed the Veteran's periods of ACDUTRA and INACDUTRA, and associate with the claims file.

2.  On completion of the above, schedule an appropriate VA examination, to address the nature and etiology of the Veteran's degenerative disc disease of the lumbar spine.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

   (a) Diagnose any current disability of the low back.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service, active duty for training, or inactive duty for training?  

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  The Veteran's account of injuring his back while performing sit-ups should be accepted as credible.  Consideration must also be given to the Veteran's lay statements of experiencing low back pain since that injury.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, schedule an appropriate VA examination, to address the nature and etiology of the Veteran's right femur.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current disability of the right thigh, specifically, any manifestations or residuals from the Veteran's in-service right femur stress fracture. The December 2013 reports received from Dr. T.L. must be addressed.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed right femur disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?  The examiner should specifically address the April 1996 injury to the Veteran's right femur.

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  Consideration must also be given to the Veteran's lay statements of experiencing right thigh pain since service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


